Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Misencik (US 3,725,741) in view of Zhang et al. (US 2007/0208520). (“Zhang”).
5.	Regarding claim 1, Misencik teaches A miniature circuit breaker of the arc fault sensing type [Figures 1-3, a circuit break of the arc fault sensing is shown] comprising: a current transformer with an apertured magnetic core [Figures 1-3, a current transformer with an aperture magnetic core 12 is shown]; first and second primary conductors extending through the core [Figures 1-3, the first and second primary conductors 13, 14 extending through the core 12 is shown]; the first primary conductor being a substantially rigid conductor with a tubular portion located inside the core and further having nontubular second and third portions outside the core extending at angles to the tubular portion [Figures 1-3, the primary conductor 13 is a rigid conductor with a tubular portion inside the core]; the second primary conductor being a flexible wire held inside the tubular portion of the first primary conductor in a substantially coaxial arrangement [Figures 1-3, the second primary conductor 14 is a flexible wire]; the current transformer further having a secondary winding comprising a plurality of turns on the core [Figures 1-3, the current transformer having a secondary winding 16 as shown]; and a trip circuit responsive to sensed signals on the secondary winding [Figures 1-3, a trip circuit 17 is responsive to sensed signals on the secondary winding].
Misencik does not explicitly teach electronics configured to detect ground faults.
However, Zhang teaches electronics configured to detect ground faults [Figure 1, P(0118) teaches electronics 1100 to detect ground faults].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Misencik with Zhang. Doing so would allow Misencik to comprise electronics to detect ground fault and hence help trip circuit for safety. 
6.	Regarding claim 2, Misencik teaches the miniature circuit breaker.
Misencik and Zhang does not explicitly teach wherein the tubular portion of the first primary conductor does not form a fully closed tube.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Misencik and Zhang to comprise the non-fully closed tube since it has been held that mere change in shape or form is not patentable unless the changed element In re HANLON, 128 USPQ 384, 386 (C.C.P.A. 1961); In re Launder and Hosmer, 105 USPQ 446, 450 (C.C.P.A. 1955).
7.	Regarding claim 3, Misencik teaches the miniature circuit breaker. 
Misencik does not explicitly teach wherein the electronics are mounted on a printed circuit board.
However, Zhang teaches wherein the electronics are mounted on a printed circuit board [Figure 1, P(0118) teaches electronics 1100].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Misencik with Zhang. Doing so would allow Misencik to comprise electronics to detect ground fault and hence help trip circuit for safety. 
8.	Regarding claim 4, Misencik teaches the miniature circuit breaker.
Misencik does not explicitly teach wherein one of the second and third portions of the first primary conductor is attached to the printed circuit board.
However, Zhang teaches wherein one of the second and third portions of the first primary conductor is attached to the printed circuit board [Figure 1, P(0118) teaches electronics 1100 and conductor].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Misencik with Zhang. Doing so would allow Misencik to comprise electronics attached to conductor to detect ground fault and hence help trip circuit for safety. 
9.	Regarding claim 10, Misencik teaches wherein the first primary conductor is connected to and forms a part of a neutral return power current path [Figures 1-3, a neutral return power current path is taught].
Figures 1-3, the first primary conductor is connected to line current].
11.	Regarding claim 12, Misencik teaches wherein the tubular portion of the first primary conductor is formed with a 0 degree twist [Figures 1-3, the tubular portion is shown].
12.	Regarding claim 13, Misencik teaches wherein the tubular portion of the first primary conductor is formed with a substantially 90 degree twist [Figures 1-3, the tubular portion is shown].
13.	Regarding claim 14, Misencik teaches wherein the tubular portion of the first primary conductor is formed with a substantially 180 degree twist [Figures 1-3, the tubular portion is shown].
14.	Regarding claim 15, Misencik teaches wherein one of the second and third portions of the first primary conductor is tubular [Figures 1-3, tubular portion is shown].

Allowable Subject Matter
15.	Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	Claim 5 states “wherein the tubular portion of the first primary conductor comprises an electrical resistance feature configured to increase resistance to a flow of current through the first primary conductor.”
17.	Claims 6-9 are also objected as they further limit claim 5.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868